17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 1 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 2 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 3 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 4 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 5 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 6 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 7 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 8 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                       Pg 9 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                      Pg 10 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                      Pg 11 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                      Pg 12 of 13
17-22218-rdd   Doc 163   Filed 10/03/19 Entered 10/03/19 22:36:12   Main Document
                                      Pg 13 of 13
